--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is made effective as of May
01, 2010 (“Effective Date”), by and between Sino Green Land Corporation, a
Nevada corporation (“Company”) and Pan Yan (“Executive”).

The parties agree as follows:

1.

Employment. Company hereby employs Executive, and Executive hereby accepts such
employment, upon the terms and conditions set forth herein.

2.

Duties.

2.1

Position. Executive is employed as Chief Operating Officer, and shall have the
duties and responsibilities assigned by Company’s Board of Directors as may be
reasonably assigned from time to time. Executive shall perform faithfully and
diligently all duties assigned to Executive. Company reserves the right to
modify Executive’s position and duties at any time in its sole and absolute
discretion.

2.2

Best Efforts/Full-time. Executive will expend Executive’s best efforts on behalf
of Company, and will abide by all policies and decisions made by Company, as
well as all applicable laws, regulations or ordinances. Executive will act in
the best interest of Company at all times. Executive shall devote Executive’s
full business time and efforts to the performance of Executive’s assigned duties
for Company, unless Executive notifies the Chief Executive Officer in advance of
Executive’s intent to engage in other paid work and receives the Chief Executive
Officer’s express written consent to do so.

3.

Employment Term. Executive’s employment term with Company is twelve months upon
signing of this agreement.

4.

Compensation

As compensation for Executive’s performance of Executive’s duties for the
employment term, Company shall pay to Executive 1 million shares of newly issued
common stocks of the Company (“Stock”) upon signing of the Agreement. If both
the Company and Executive agree to terminate this agreement before its
expiration, the Executive will return the Company part of the Stock in
proportion with the remaining employment term. Meanwhile Company shall pay to
Executive annual salary of US$ 54,000.

5.

Customary Fringe Benefits. Executive will be eligible for all customary and
usual fringe benefits generally available to executives of Company subject to
the terms and conditions of Company’s benefit plan documents. Company reserves
the right to change or eliminate the fringe benefits on a prospective basis, at
any time, effective upon notice to Executive.

6.

Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.

--------------------------------------------------------------------------------

7.

Termination of Executive’s Employment.

7.1

Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) Executive’s material breach of this Agreement or Company’s
Invention and Non-Disclosure and Arbitration Agreement; (c) Executive’s
conviction or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude or dishonesty; (d)
Executive’s willful neglect of duties as determined in the sole and exclusive
discretion of the Board of Directors; (e) Executive’s failure to perform the
essential functions of Executive’s position, with or without reasonable
accommodation, due to a mental or physical disability; (f) misconduct by
Executive that materially jeopardizes the Company’s right or ability to operate
its business; (g) Executive’s violation of any of the Company’s material
policies or procedures, including without limitation, Company’s Equal Employment
Opportunity and Anti-Harassment policies; or (h) Executive’s death. In the event
Executive’s employment is terminated in accordance with this subsection 7.1, all
other Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Executive will not be
entitled to receive the Severance Payment described in subsection 7.1 below.

7.2

Voluntary Resignation by Executive. Executive may voluntarily resign Executive’s
position with Company, at any time on thirty (30) days’ advance written notice.

8.

No Conflict of Interest. During the term of Executive’s employment with Company
and during any period Executive is receiving payments from Company pursuant to
this Agreement, Executive must not engage in any work, paid or unpaid, that
creates an actual or potential conflict of interest with Company. Such work
shall include, but is not limited to, directly or indirectly competing with
Company in any way, or acting as an officer, director, employee, consultant,
stockholder, volunteer, lender, or agent of any business enterprise of the same
nature as, or which is in direct competition with, the business in which Company
is now engaged or in which Company becomes engaged during the term of
Executive’s employment with Company, as may be determined by the Board of
Directors in its sole discretion. If the Board of Directors believes such a
conflict exists during the term of this Agreement, the Board of Directors may
ask Executive to choose to discontinue the other work or resign employment with
Company. If the Board of Directors believes such a conflict exists during any
period in which Executive is receiving payments pursuant to this Agreement, the
Board of Directors may ask Executive to choose to discontinue the other work or
forfeit the remaining severance payments. In addition, Executive agrees not to
refer any client or potential client of Company to competitors of Company,
without obtaining Company’s prior written consent, during the term of
Executive’s employment and during any period in which Executive is receiving
payments from Company pursuant to this Agreement.

9.

Confidentiality and Proprietary Rights. Executive agrees that the terms of this
Agreement are confidential, and that such terms are not to be disclosed to
anyone, including other Company employees and Company executives, but excluding
the Company’s Chief Executive Officer, the Company’s Senior Vice President,
Human Resources, Chief Financial Officer, General Counsel, and any member of the
Company’s Audit or Compensation Committees.

--------------------------------------------------------------------------------

10.

Non-solicitation. Executive understands and agrees that Company’s employees and
customers and any information regarding Company employees and/or customers is
confidential and constitutes trade secrets.

10.1

Non-solicitation of Customers or Prospects. Executive agrees that during the
term of this Agreement and for a period of one (1) year after the termination of
this Agreement, Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage Company’s
relationship with any of its customers or customer prospects by soliciting or
encouraging others to solicit any of them for the purpose of diverting or taking
away business from Company.

10.2

Non-solicitation of Company’s Employees. Executive agrees that during the term
of this Agreement and for a period of one (1) year after the termination of this
Agreement, Executive will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Company’s
business by soliciting, encouraging or attempting to hire any of Company’s
employees or causing others to solicit or encourage any of Company’s employees
to discontinue their employment with Company.

11.

Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in sections 8-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief without the necessity of proving actual damages or posting any
bond or other security.

12.

General Provisions.

12.1

Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

12.2

Waiver. Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

12.3

Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

12.4

Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

12.5

Interpretation; Construction. The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement. Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

--------------------------------------------------------------------------------

12.6

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of Hong Kong SAR. Each party consents to the jurisdiction and
venue of the courts in Hong Kong, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

12.7

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (a) by
personal delivery when delivered personally; (b) by overnight courier upon
written verification of receipt; (c) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth below, or such other address as either
party may specify in writing.

12.8

Survival. Sections 8 (“No Conflict of Interest”), 9 (“Confidentiality and
Proprietary Rights”), 10 (“Non-solicitation”), 11 (“Injunctive Relief’), 12
(“General Provisions”) and 13 (“Entire Agreement”) of this Agreement shall
survive Executive’s employment by Company.

13.

Entire Agreement. This Agreement, including the Invention and Non-Disclosure and
Arbitration Agreement incorporated herein by reference constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

  PAN YAN     Dated: 5/01/2010         /s/ Pan Yan       6F No.947,Qiao Xing
Road, Shi Qiao   Town, Pan Yu District, Guang Zhou,   China             Dated:
5/01/2010 By: /s/ Fong Yiu Ming Anson       Fong Yiu Ming Anson/Chairman   6F
No. 947, Qiao Xing Road, Shi Qiao   Town, Pan Yu District, Guang Zhou,   China




--------------------------------------------------------------------------------